DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/25/2022 regarding Claims 20, 21, and 23 have been fully considered but they are not persuasive. 
Regarding Claim 20, Applicant incorrectly assumed that the electronic controller was what the Examiner was mapping as the microstimulator, which is incorrect. The Examiner was mapping the pacing/sensing electrode 1211 as the stimulating portion of the microstimulator, and citing the electronic controller components as the rest of the components (i.e. circuitry, power, and communication element). Further, Applicant argues that the fixation member 115 does not appear in use with attachment feature 1253, which is incorrect, as an embodiment is shown in Fig. 6a showing this exact configuration. Therefore, the rejection to Claim 20 is being maintained.
Regarding Claim 21, Applicant argues that the motivation to make the pulse generator removable isn’t valid, as the device would be unable to be used. Examiner points out that this is not commensurate with the scope of the claims, and that the claim only asks that the pulse generator could be removable. Therefore, the Examiner is maintaining the rejection to Claim 21.
Regarding Claim 23, Applicant argues that Fig. 9 does not show the feature 1253 flush with the outer surface of insulated conductor 1913, which the Examiner disagrees with. Multiple references are made to 1253/1205 needing to be hermetically sealed (for example in Para. 0021). Therefore, it is incredibly unlikely that there is a gap between the outer surfaces of the two components, as they would need to be in contact to maintain this hermetic seal. Therefore, the Examiner is maintaining the rejection to Claim 23. 
Applicant’s arguments with respect to Claims 1 and 14 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 05/25/2022, with respect to the rejection of Claim 1 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, as Bonner does teach motivation for the amended subject matter, a single reference 103 in view of Bonner has been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 12-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable in view of U.S. Patent Application 20160015968 awarded to Bonner et al, hereinafter Bonner.
Regarding Claim 1, Bonner teaches an implantable medical device (abstract) comprising: an elongate flexible resilient body (Para. 0023, extension 1910) including a non-gripping portion (Fig. 9, insulated conductor 1913) and a tool-gripping portion (ends of snare attachment feature 1253); and a first anchor connected to the elongate, flexible resilient body (Fig. 9, fixation member 115, a part of housing 1205, attached by tool gripping portion 1253 to insulated conductor 1913), wherein the first anchor is configured for securement to bodily tissue (Para. 0003); wherein the tool-gripping portion is distal to the first anchor (Fig. 9). Bonner also teaches a separate embodiment, wherein the housing 105 can contain an insulative coating of silicone (Para. 0003), for the purpose of creating another space for an electrode as needed for working in conjunction with electrode 111 for ventricular bipolar pacing and sensing (Para. 0003). Bonner fails to teach wherein the tool gripping portion (attachment feature 1253) includes a non-conductive outer portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonner, i.e. by applying the coating of embodiment containing housing 105 to the embodiment containing housing 1205/1235, for adding an additional electrode as needed to similar housing embodiments as necessary, as set forth in Bonner Para. 0003. 

Regarding Claim 2, Bonner makes obvious the implantable medical device of Claim 1, comprising: an implantable lead including the elongate flexible resilient body (insulated conductor 1913).

Regarding Claim 3, Bonner makes obvious the implantable medical device of Claim 2, wherein the elongate, flexible resilient body includes at least a portion of the tool-gripping portion (Fig. 9, extension 1910 attached to attachment feature 1253).

Regarding Claim 4, Bonner makes obvious the implantable medical device of Claim 2, wherein the non-gripping portion comprises a sensing element (sensing element 1211).

Regarding Claim 5, Bonner makes obvious the implantable medical device of Claim 2, wherein the non-gripping portion comprises a stimulation element (pace electrode 1911).

Regarding Claim 7, Bonner makes obvious the implantable medical device of Claim 1, wherein the tool-gripping portion comprises a first visual designator (Fig. 2a, 1253 having a different profile than other components; such a difference can be seen visually).

Regarding Claim 8, Bonner makes obvious the implantable medical device of Claim 7, wherein the first visual designator comprises at least one of a profile (Fig. 2a, 1253 having a different profile/shape than other components).

Regarding Claim 9, Bonner makes obvious the implantable medical device of Claim 7, wherein the first non-gripping portion comprises a second visual designator visually perceptibly different from the first visual designator, wherein the second visual designator comprises at least one of a profile (Fig. 2A, 1210 having a different profile than 1253). 

Regarding Claim 12, Bonner makes obvious the implantable medical device of Claim 1, wherein the non-gripping portion comprises at least one of an electrical function element (sensing electrode 1211). 

Regarding Claim 13, Bonner makes obvious the implantable medical device of Claim 1, wherein the tool-gripping portion comprises a plurality of spaced apart tool-gripping portions (ends of 1253 on opposite sides).

Regarding Claim 14, Bonner teaches a method comprising: arranging an internally deliverable medical device (abstract) to include a first non-gripping portion (extension 1910), a first tool-gripping portion (handle 710) which includes a first visual designator (profile of handle 710), and a first anchor proximal to the first tool-gripping portion (Fig. 9, fixation member 115), wherein the first anchor is configured for securement to bodily tissue (Para. 0003); gripping, via a tool, the first tool-gripping portion (control member 712, Fig. 7a); and distally advancing the medical device subcutaneously within tissue by applying a distal force onto the medical device by the tool while the tool is gripping the first tool-gripping portion (Para. 0035). 

Regarding Claim 15, Bonner makes obvious the method of Claim 14, comprising: arranging the internally deliverable medical device to include an elongate, flexible resilient body (extension 1910), which includes at least a portion of the first tool-gripping portion (extension 1910 in first tool-gripping end, Fig. 9).

Regarding Claim 16, Bonner makes obvious the method of Claim 15, comprising: arranging the first tool-gripping portion to include a proximal electrically non-conductive outer portion and a distal electrically non-conductive outer portion, wherein the proximal electrically non-conductive outer portion has a second thickness substantially greater than a first thickness of the distal electrically non-conductive outer portion (Fig. 9 showing 1253 having a thicker proximal end and thinner distal end where it connects with extension 1910, Para. 0040 discusses uses of insulating materials, Examiner notes that the first tool-gripping portion merely has to include the various portions, not be made up of the following claim limitations).

Regarding Claim 17, Bonner makes obvious the method of Claim 14, wherein the medical device comprises an implantable lead (insulated conductor 1913), the method comprising: maintaining the grip while inserting and advancing the first non-gripping portion of the lead into and through an incision and subcutaneously within tissue (abstract, Fig. 4b). 

Regarding Claim 18, Bonner makes obvious the method of Claim 14, wherein the medical device is implantable, the method comprising positioning the first non-gripping portion of the device into engagement relative to tissue within the patient’s body (abstract, Fig. 4b).

Regarding Claim 20, Bonner teaches a method comprising: arranging an internally deliverable medical device to include a housing (abstract, lumen) carrying a first non-gripping portion and a first tool-gripping portion which includes a first visual designator (profile of 1253), wherein the first non-gripping portion comprises a microstimulator including circuitry, power, and a communication element (Para. 0021 discusses electrode 111 being coupled to an electronic controller); and gripping, via a tool, the first tool gripping portion of the medical device while inserting and positioning the first non-gripping portion of the medical device into engagement relative to tissue within the patient’s body (abstract, Fig. 4b).

Regarding Claim 22, Bonner makes obvious the implantable medical device of Claim 1, wherein the non-gripping portion includes an electrically non-conductive outer layer, and further wherein a toughness of the electronically non-conductive outer portion of the tool-gripping portion is greater than a toughness of the electrically non-conductive outer layer of the non-gripping portion (As modified, 1253 is covered in silicone, which has a longer lifespan than polyurethane, which covers 1910, see https://goturethane.com/polyurethane-silicone-and-rubber-the-pros-and-cons/). 

Regarding Claim 23, Bonner makes obvious the implantable medical device of Claim 22, wherein the tool-gripping portion is proximally adjacent the non-gripping portion, and further wherein an outer surface of the tool-gripping portion is flush with an outer surface of the non-gripping portion (Bonner Fig. 9).

Claims 6, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20160015968 awarded to Bonner et al, hereinafter Bonner, in view of U.S. Patent Application 20120192874 awarded to Bolea et al, hereinafter Bolea. 

Regarding Claims 6 and 19, Bonner makes obvious the implantable medical device of Claim 5 and the method of Claim 18. Bonner does not teach a cuff electrode. However, in the art of implantable medical devices, Bolea teaches the usage of a cuff electrode (cuff electrode 1350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bonner by Bolea, i.e. by using a cuff electrode as the stimulation element, as it is within the skill of an artisan to choose the appropriate stimulation element for the intended usage of the device. 

Regarding Claim 21, Bonner makes obvious the implantable medical device of Claim 1. Bonner does not teach a connector portion proximally spaced from the first anchor and configured for removable connection to a port of a device selected from the group consisting of a generator and a sensor monitor.
However, Bonner does teach a pulse generator coupled to an electrode (Para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bonner, i.e. by making the pulse generator removably coupled to the electrode, as making a portion of a device separable does not qualify as a non-obvious improvement over the prior art (see MPEP 2144.04). 

Regarding Claim 24, Bonner makes obvious the implantable medical device of Claim 1. Bonner does not teach wherein the device further comprises a serpentine-shaped segment formed along the elongate flexible resilient body proximal the first anchor. 
However, in the art of implantable medical devices, Bolea teaches the usage of a flexible, serpentine/sigmoid-shaped portion of a flexible lead for the purposes of creating “high fatigue resistance and three-dimensional flexibility” (Para. 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bonner by Bolea, i.e. by including the serpentine shape of Bolea at any portion along the lead of Bonner, for the predictable purpose of using a known lead shaping technique for the predictable purpose of improving similar devices in the same way. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792